DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (PG-PUB US 2007/0253871, cited in IDS) in view of Lucas (U.S. 3,800,159).
Regarding claim 33, Buhr discloses a photochemical apparatus (ABSTRACT). The apparatus comprises 
(1) a converter body 102 defining a cavity space having an inner surface and an outer surface , wherein a reflective material 116 is provided on at least a portion of the inner surface of  the converter body 102 (Figures 1-8, paragraphs [0035], [0037], & [0056]);
(2) a first/second LED arrays 124/134 in communication with the cavity space for photodissociating NO2 by electromagnetic radiation (Figures 1-8, paragraphs [0040] & [0044]);
(3) a conduit/chamber 120 having an inlet pipe 142with an opening for introducing a fluid sample and an outlet  opening at the interface 148 in communication with the cavity space in the converter body (Figures 1-8, paragraphs [0043] & [0044]); and
(4) an outlet piping 144 having an inlet opening  at the interface 148 in communication with the cavity space in the converter body and an outlet opening in communication with a detector (Figures 1-8, paragraphs [0043] & [0044]);   
wherein the conduit/chamber 120 has a length and extends into the cavity space of the converter body (Figure 1).
It should be noted that the limitation of “a receptacle” does not recite any additional structure and will be interpreted as “a space for holding/storing an article”. The detector of Buhr comprises a space for holding at least some components for the detector, reading on “a receptacle”. 
Buhr teaches that windows may be provided in the converter body (Figures 1-8, paragraph [0041]) and the converter body may be mounted on a frame 226 (Figure 7, paragraph [0048]), but does not teach a housing enclosing the converter body. However, Lucas discloses a photochemical apparatus (ABATRACT). Lucas teaches that the photochemical apparatus comprises a light source 3 and a photolytic cell having inner casing and outer casing which surrounds the light source 3, wherein the photolytic cell 15 is enclosed within a housing 17 (Figure 3, Example 1). The teaching of Lucas shows that enclosing the photolytic cell in a housing is an equivalent configuration for a photochemical apparatus. Therefore, it would be obvious for one having ordinary skill in the art to mount the photolysis cell in a housing because it is an art-recognized equivalent. 
It should be noted that the limitation of “for converting NO2 molecules……. By photolytic dissociation…” is in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, the limitation of “photolytically dissociating……to form NO molecules” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 34, Buhr teaches that the conduit/chamber 120 is within the body 102 (Figure 1).
Regarding claim 36, Buhr teaches that the body 102 may be made of rigid material and windows may be provided in the converter body (Figures 1-8, paragraphs [0035], [0041], [0050], & [0062]).
Regarding claim 37, Buhr teaches that the converter has glass tubing and the reflective material is coated on the outside of the cell (paragraphs [0050] & [0062]). Lucas teaches that the casing may comprises a transparent material, such as quartz, and the casing is made of reflective material  (col. 2, line 46-47, & line 61-62, col. 4, line 9-13).   
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Buhr (PG-PUB US 2007/0253871)  and Lucas (U.S. 3,800,159) as applied to claim 33 above, and further in view of Ryerson et al (U.S. 6,346,419, cited in IDS).
Regarding claim 35, Buhr/Lucas does not teach a pressure regulator and/or a flow controlling device at the inlet piping and the outlet piping. However, Ryerson et al disclose a photochemical apparatus (ABSTRACT). Ryerson teaches that the photochemical apparatus comprise a UV light source 20 and a photolysis cell 100 having an inlet and an outlet, wherein a pressure controller 101/142/162 and a mass flow controller 102/144/164 are provided at the inlet and outlet of the photolysis cell, respectively (Figures 1-2, col. 10, line 8-23 & col. 14, line 26-29).  Ryerson further indicates that controllably adjusting the pressure/flow rate of the sample introducing into the photolysis cell and discharging the same can control the residence time of the sample in the photolysis cell, hence improving measurement of the sample (col. 12, line 29-35 & col. 14 line 30-40). Therefore, it would be obvious for one having ordinary skill in the art to include a pressure controller and/or a mass flow controller at the inlet and the outlet as suggested by Ryerson in order to control the residence time of the sample with the device of Buhr/Lucas.
Allowable Subject Matter
Claims 1, 3-4, 11-15, 17-19, 22-26, 28-29 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 9/28/2021, none of the prior art in record, alone or in combination, fairly suggests or teaches a photolytic converter for converting reactant molecules in a fluid sample into product molecules by photolytic dissociation with electromagnetic radiation comprising the specific elements and the special arrangement of each element as cited in the amended claim 1. Therefore, claims 1, 3-4, 11-15, 17-19, 22-26, 28-29 and 32 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1, 3-4, 11-15, 17-19, 22-26, 28-29 and 32 are allowed.
Claims 33-37 are rejected.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795